Case 1:21-cv-00791-MN Document 9-2 Filed 06/29/21 Page 1 of 3 PageID #: 77




                           EXHIBIT 2
          Case 1:21-cv-00791-MN Document 9-2 Filed 06/29/21 Page 2 of 3 PageID #: 78


Patrick D. Duplessis

From:                Patrick D. Duplessis
Sent:                Monday, June 28, 2021 3:24 PM
To:                  ddebruin@gawthrop.com
Cc:                  WHIP litigation (litigation@whipgroup.com)
Subject:             FW: WHIP File 07608-L0001A - Nitetek Licensing LLC v. KROHNE, Inc. - PDD
Attachments:         Letter to Nitetek.pdf


Dear Mr. deBruin,

We write further to our June 25 letter. Please let us know if your client will consent to a 30‐day extension of time.

Best regards,
Patrick

From: Joan M. Burnett <jburnett@whipgroup.com> On Behalf Of WHIP litigation
Sent: Friday, June 25, 2021 5:08 PM
To: ddebruin@gawthrop.com
Cc: Robert D. Keeler <rkeeler@whipgroup.com>; Jacob J. Alexander <jalexander@whipgroup.com>; WHIP litigation
<litigation@whipgroup.com>
Subject: WHIP File 07608‐L0001A ‐ Nitetek Licensing LLC v. KROHNE, Inc. ‐ PDD

Please see the attached correspondence sent on behalf of Patrick D. Duplessis.


Joan M. Burnett                   Tel: +1 (203) 703-0800
Senior Litigation Paralegal       Fax: +1 (203) 703-0801



600 Summer Street                 Email: jburnett@whipgroup.com
Stamford, CT 06901                Web: www.whipgroup.com




                                                             1
  Case 1:21-cv-00791-MN Document 9-2 Filed 06/29/21 Page 3 of 3 PageID #: 79




                                                 June 25, 2021

VIA EMAIL ONLY
ddebruin@gawthrop.com

David W. deBruin
Gawthrop Greenwood, PC
3711 Kennett Pike, Suite 100
Wilmington, DE 19870

Re:    WHIP File 07608-L0001A
       Civil Action No. 1:21-cv-00791-UNA
       Nitetek Licensing LLC v. KROHNE, Inc.

Dear Mr. deBruin:
       We represent KROHNE in this matter. KROHNE’s deadline to Answer or otherwise
respond to the Complaint is June 30. Please let us know if your client will consent to a 30-day
extension of time.


                                                 Sincerely,


                                                 Patrick D. Duplessis
                                                 pduplessis@whipgroup.com
PDD:JJA
